


EXHIBIT 10.61


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement"), entered into on the 2nd day of
December, 2015 to be effective as of the 4th day of January, 2016 (the
"Effective Date"), is by and between SPIRIT AEROSYSTEMS, INC., a Delaware
corporation (the "Company"), and Stacy Cozad ("Employee").


RECITALS


WHEREAS, the Company is engaged in the manufacture, fabrication, maintenance,
repair, overhaul, and modification of aircraft and aircraft components and
markets and sells its services and products to its customers throughout the
world (the "Business"); and


WHEREAS, the Company desires to hire Employee in the position of Senior Vice
President, General Counsel and Corporate Secretary, and to perform such other
services as the Company may direct; and


WHEREAS, in the course of performing Employee's duties for the Company, Employee
is likely to gain certain confidential and proprietary information belonging to
the Company, develop relationships that are vital to the Company's goodwill, and
acquire other important benefits to which the Company has a protectable
interest; and


WHEREAS, the Company has agreed to hire Employee and Employee has agreed to
accept such employment by the Company upon the terms, conditions, and
restrictions contained in this Agreement.


AGREEMENT


NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the patties hereto agree as follows:


Section 1. Employment. In reliance on the representations and warranties made
herein, the Company hereby hires Employee to be its Senior Vice President,
General Counsel and Corporate Secretary, and to perform such duties and services
in and about the business of the Company as may from time to time be assigned to
Employee. The job title and duties referred to in the preceding sentence may be
changed by the Company in the Company's sole discretion at any time, so long as
the changes are consistent with responsibilities of a Senior Vice President,
General Counsel and Corporate Secretary. Employee shall devote Employee's full
time to this employment. Employee's employment hereunder shall commence on the
Effective Date and shall continue until termination of the Agreement in
accordance with its terms (the "Employment Period"). In the event that Employee
ceases to be employed by the Company for any reason; Employee shall tender her
resignation from all positions she holds with the Company, effective on the date
her employment is terminated.


Section 2. Performance. Employee shall use Employee's best efforts and skill to
faithfully enhance and promote the welfare and best interests of the Company.
The Employee shall strictly obey all rules and regulations of the Company,
follow all laws and regulations of appropriate government authorities, and be
governed by reasonable decisions and instructions of


the Company as are consistent with job duties as described above. [Commencing as
early as practicable, Employee shall apply for, obtain and maintain an
appropriate license to provide legal services in the State of Kansas as an
employee of the Company.] Company shall reimburse Employee for [any Kansas bar
application fees and costs, for annual Kansas bar association dues, and for]
reasonable costs (as approved by the Senior Vice President/Chief Administration
Officer) of continuing legal education programs to maintain that license.


Section 3. Compensation. Except as otherwise provided for herein, for all
services to be performed by the Employee in any capacity hereunder, including
without limitation any services as an officer, director, member




--------------------------------------------------------------------------------




of any committee, or any other duties assigned Employee throughout the
Employment Period, the Company shall pay or provide Employee with the following,
and Employee shall accept the same, as compensation for the performance of
Employee's undertakings and the services to be rendered by Employee:


(a) Base Salary. Initially, Employee will be entitled to an annual salary of
Three Hundred Seventy-Five Thousand Dollars ($375,000.00) (the "Base Salary"),
which shall be paid in accordance with the Company's policies and procedures.
The Base Salary may be changed from time to time based on Employee's and the
Company's performance, which may include, without limitation, participation in a
periodic salary evaluation program on the same basis (including timing) as other
employees of the Company of similar position.


(b) Annual Incentive Compensation. Employee shall be eligible for annual
incentive compensation (either in cash or common stock of the Company's parent)
under the Spirit AeroSystems Holdings, Inc. short-term incentive program (the
"STIP") maintained pursuant to and in accordance with the terms and conditions
of the Spirit AeroSystems Holdings, Inc. 2014 Omnibus Incentive Plan, as amended
or restated from time to time (the "OIP"). Employee's STIP award opportunity
will be 90% of Base Salary if target performance goals are reached. If the
target performance goals are not reached, or if target performance goals are
exceeded, Employee shall be entitled to incentive compensation (if any)
otherwise provided by Company policy and/or the STIP under the OIP. Any amount
due and owing Employee for 2016 shall not be pro-rated due to Employee's service
for less than the full 2016 calendar year.


(c) Long-Term Incentive Awards. Employee will be eligible to participate in
annual awards under the Spirit AeroSystems Holdings Inc. long-term incentive
program granted by the Board or its compensation committee, pursuant to and in
accordance with the terms and conditions of the OIP. Employee's annual LTIP
award opportunity will be equal to 125% of Base Salary. Employee's annual LTIP
awards will be granted at the time and on the terms that the Company grants
annual LTIP awards under the OIP to its other executives.


(d) Sign-On Bonus- Cash. The Company will pay the Employee an advance payment
equal to Two Hundred Thousand Dollars ($200,000.00) (the "Sign-On Bonus"), to be
paid no later than 30 days from the Effective Date. Payment of this Sign-On
Bonus is conditioned upon the Employee being employed by the Company at the time
of payment and remaining employed by the Company for a period of not less than
eighteen (18) months after the Effective Date, and shall be repaid to the
Company by the Employee in the event such condition is not satisfied. Employee
will not be required to re-pay any portion of the Sign-On Bonus if the Employee
is terminated by the Company without Cause within eighteen (18) months after the
Effective Date. In the event of Employee's termination (other than a termination
by the Company without Cause) within eighteen (18) months of the Effective Date
the Company may deduct from Employee's paycheck(s) (or other amount owed to
Employee) an amount equal to the amount of such advance payment(s). To the
extent such deductions are not sufficient to fully reimburse the Company,
Employee shall remain obligated to pay the Company in full for such amounts
still due and owing.


(e) Relocation. Employee will be entitled to relocation benefits under the te1ms
of the Company's Corporate Domestic Relocation Guide- Level 4 Policy (Senior
Vice President and Above) (the "Policy").


(f) Other Benefit Plans. Employee shall also be eligible to participate in the
Company's other employee benefit plans, policies, practices, and arrangements as
the same may be offered to other officers of the Company from time to time,
including, without limitation, (i) any retirement plan, excess or supplementary
plan, profit sharing plan, savings plan, health and dental plan, disability
plan, survivor income and life insurance plan, executive financial planning
program, or other arrangement, or any successors thereto; and (ii) such other
benefit plans as the Company may establish or maintain from time to time
(collectively the "Benefit Plans"). The Employee's entitlement to any other
compensation or benefits shall be determined in accordance with the terms and
conditions of the Benefit Plans and other applicable programs, practices, and
arrangements then in effect.


(g)     Earned Time Off. Employee will be provided with earned time off and 12
paid holidays each year in accordance with the Company's policies and practices
in effect from time to time. Notwithstanding any contrary policy or practice,
however, you will be credited with a minimum of 21 days of earned time off per




--------------------------------------------------------------------------------




year. In addition, 21 days will be immediately available to you upon the
Effective Date.


(h) Fringe Benefits. The Employee will be provided with all fringe benefits and
perquisites in accordance with the Company's policies as the same may be amended
from time to time.


(i) Withholding Taxes. The Company shall have the right to deduct from all
payments made to Employee hereunder any federal, state, or local taxes required
by law to be withheld.


j) Expenses. During Employee's employment, the Company shall promptly pay or
reimburse Employee for all reasonable out-of-pocket expenses incurred by
Employee in the performance of duties hereunder in accordance with the Company's
policies and procedures then in effect.


The Company and Employee each acknowledge that amounts paid under this
Agreement, the OIP or the other Benefit Plans are subject to any policy on the
recovery of compensation (i.e,. a so-called "clawback policy"), as it exists now
or as later adopted, and as thereafter amended from time to time.


Section 4.     Restrictions.


(a) Acknowledgments. Employee acknowledges and agrees that: (1) during the term
of Employee's employment, because of the nature of Employee's responsibilities
and the resources provided by the Company, Employee will acquire valuable and
confidential skills, information, trade secrets, and relationships with respect
to the Company's business practices and operations; (2) Employee may develop on
behalf of the Company a personal acquaintance and/or relationship with various
persons, including, but not limited to, customers and suppliers, which
acquaintances may constitute the Company's only contact with such persons, and,
as a consequence of the foregoing, Employee will occupy a position of trust and
confidence with respect to the Company's affairs; (3) the Business involves the
marketing and sale of the Company's products and services to customers
throughout the entire world, the Company's competitors, both in the United
States and internationally, consist of both domestic and international
businesses, and the services to be performed by Employee for the Company involve
aspects of both the Company's domestic and international business; and (4) it
would be impossible or impractical for Employee to perform Employee's duties for
the Company without access to the Company's confidential and proprietary
information and contact with persons that are valuable to the goodwill of the
Company. Employee acknowledges that if Employee went to work for, or otherwise
performed services for, a third party engaged in a business substantially
similar to the Business, the disclosure by Employee to a third party of such
confidential and proprietary information and/or the exploitation of such
relationships would inevitably harm the Company's Business.


(b) Reasonableness. In view of the foregoing and in consideration of the
remuneration to be paid to Employee, Employee agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company that
the Employee make the covenants contained in this Agreement regarding the
conduct of Employee during and subsequent to Employee's employment by the
Company, and that the Company will suffer irreparable injury if Employee engages
in conduct prohibited by this Agreement.


(c) Non-Compete. During the term of Employee's employment by the Company and for
a period of two (2) years after termination of such employment, neither Employee
nor any other person or entity with Employee's assistance nor any entity in
which Employee directly or indirectly has any interest of any kind (without
limitation) shall anywhere in the world, directly or indirectly own, manage,
operate, control, be employed by, solicit sales for, invest in, pat1icipate in,
advise, consult with, or be connected with the ownership, management, operation,
or control of any business which is engaged, in whole or in part, in the
Business, or any business that is competitive therewith or any pot1ion thereof,
except for the exclusive benefit of the Company; provided, however, that
Employee shall not be deemed to have breached this provision if Employee's sole
relation with any such entity consists of Employee's holding, directly or
indirectly, not greater than two percent (2%) of the outstanding securities of a
company listed on or through a national securities exchange. Further, Employee
shall not be deemed to have breached this Section 4(c) if Employee assumes any
position in which Employee provides legal advice or counsel pursuant to an
attorney-client relationship subject to the below restrictions set forth in this
Section 4(c) and Sections 4(d) and 4(e). Following termination of the Employee's
employment by the Company, if the Employee




--------------------------------------------------------------------------------




assumes a position in which the Employee provides legal advice or counsel
pursuant to an attorney-client relationship, the Employee will comply with all
rules of ethics and professional responsibility governing the legal profession.
Specifically, but without limiting the foregoing, the Employee will not reveal
information relating to the Employee's prior representation of the Company
unless the Company consents after consultation. The Employee will not represent
any party in the same or substantially related matters in which that party's
interests are materially adverse to the interests of the Company, unless the
Company consents after consultation. Further, the Employee will not use
information relating to the Employee's prior representation of the Company to
the disadvantage of the Company.


(d) Non-Solicitation. In addition, during the term of Employee's employment by
the Company and for a period of two (2) years after termination of such
employment, neither Employee nor any person or entity with Employee's assistance
nor any entity that the Employee or any person with Employee's assistance or any
person who Employee directly or indirectly controls shall, directly or
indirectly, ( I ) solicit or take any action to induce (A) any employee to quit
or terminate their employment with the Company or the Company's affiliates or
(B) any customer to cease doing business with, or reduce or modify its business
with, the Company or the Company's affiliates, or (2) employ as an employee,
independent contractor, consultant, or in any other position, any person who was
an employee of the Company or the Company's affiliates during the aforementioned
period.


(e) Confidentiality. Without the express written consent of the Company,
Employee shall not at any time (either during or after the termination of the
term of Employee's employment) use (other than for the benefit of the Company)
or disclose to any other person or business entity proprietary or confidential
information concerning the Company, the Company's parent, or any of their
affiliates, or the Company's, the Company's parent's, or any of their
affiliates' trade secrets or inventions of which Employee has gained knowledge
during Employee's employment with the Company. This paragraph shall not apply to
any such information that: (I) Employee is required to disclose by law; (2) has
been otherwise disseminated, disclosed, or made available to the public; or (3)
was obtained after Employee's employment with the Company ended and from some
source other than the Company, which source was under no obligation of
confidentiality.


(f) Effect of Breach. Employee agrees that a breach of this Section 4 cannot
adequately be compensated by money damages and, therefore, the Company shall be
entitled, in addition to any other right or remedy available to it (including,
but not limited to, an action for damages), to an injunction restraining such
breach or a threatened breach and to specific performance of such provisions,
and Employee hereby consents to the issuance of such injunction and to the
ordering of specific performance, without the requirement of the Company to post
a bond or other security.


(g) Other Rights Preserved. Nothing in this Section eliminates or diminishes
rights which the Company may have with respect to the subject matter hereof
under other agreements, the governing statutes, or under provisions of law,
equity, or otherwise, except that the covenants contained in Sections 4(c) and
(d) shall supersede and replace the same or similar covenants contained in any
other agreements, including in the Benefit Plans. Without limiting the
foregoing, this Section does not limit any rights the Company may have under any
agreement with Employee regarding trade secrets and confidential information.


(h) Section 409A. The Company and the Employee intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), or be provided in a
manner that complies with Section 409A of the Code, and any ambiguity herein
shall be interpreted so as to be consistent with the intent of this Section
4(h). In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Employee by Code Section 409A or
damages for failing to comply with Section 409A. Notwithstanding anything
contained herein to the contrary, all payments and benefits under Section 6(b)
of this Agreement shall be paid or provided only at the time of a termination of
the Employee's employment that constitutes a "separation from service" from the
Company within the meaning of Section 409A of the Code and the regulations and
guidance promulgated thereunder (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-l (h)(l )). Further, if at the time of the
Employee's termination of employment with the Company, the Employee is a
"specified employee" as defined in Section 409A of the Code as determined by the
Company in accordance with Section 409A of the




--------------------------------------------------------------------------------




Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in payments or benefits
ultimately paid or provided to the Employee) until the date that is at least six
(6) months following the Employee's termination of employment with the Company
(or the earliest date permitted under Section 409A of the Code), whereupon the
Company will pay the Employee a lump-sum amount equal to the cumulative amounts
that would have otherwise been previously paid to the Employee under this
Agreement during the period in which such payments or benefits were deferred.
Thereafter, payments will resume in accordance with this Agreement.


Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Employee and, if timely submitted, reimbursement payments shall be promptly
made to the Employee following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Employee be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This Section shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Employee.


Additionally, in the event that following the date hereof the Company or the
Employee reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and the
Employee shall work together to adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.


Section 5. Termination.     This Agreement shall terminate upon the following
circumstances:


(a) Without Cause. At any time at the election of either Employee or the Company
for any reason or no reason, without Cause (as defined below), but subject to
the provisions of this Agreement. It is expressly understood that Employee's
employment is strictly "at will."


(b) Cause. At any time at the election of the Company for Cause. "Cause" for
this purpose shall mean (i) Employee committing a material breach of this
Agreement which is not cured within 5 business days after notice to Employee or
acts involving moral turpitude, including fraud, material and willful dishonesty
or disclosure of confidential information, or the commission of a felony, or
direct and deliberate acts constituting a material breach of Employee's duty of
loyalty to the Company; (ii) Employee willfully or continuously refusing to
perform the material duties reasonably assigned to Employee by the Company that
are consistent with the provisions of this Agreement and not resulting from a
Disability (as defined below); (iii) the inability of Employee to obtain and
maintain appropriate United States security clearances; or (iv) the Employee's
failure to hold or maintain an appropriate license to provide legal services in
the State of Kansas as an employee of the Company.


(c) Death or Disability. Employee's death or Employee's being unable, due to
physical or mental disability, to render the services required to be rendered by
Employee for a period of one hundred eighty (180) days during any twelve-month
period ("Disability").












--------------------------------------------------------------------------------




Section 6.     Effect of Termination.


(a) If Employee's employment is terminated (i) by Employee, (ii) by the Company
for Cause, or (iii) by the Company for any reason other than Cause on or after
the second anniversary of the Effective Date, the Company shall pay Employee's
compensation only through the last day of the Employment Period (less any
amounts the Company may off-set or deduct as specified in this Agreement or as
otherwise permitted), and, except as may otherwise be expressly provided in this
Agreement or in any Benefit Plan, the Company shall have no further obligation
to Employee.


. (b) If Employee's employment is terminated by the Company prior to the
expiration of two (2) years following the Effective Date for any reason other
than Cause and for so long as Employee is not in breach of Employee's continuing
obligations under Section 4, the Company shall (i) continue to pay Employee an
amount equal to Employee's Base Salary in effect immediately prior to the
termination of Employee's employment for a period of twelve (12) months (less
any amounts the Company may off-set or deduct as specified in this Agreement or
as otherwise permitted), (ii) pay the costs of COBRA medical and dental benefits
coverage which are offered to Employee after termination for a period of twelve
(12) months, (iii) not require repayment of the Sign-On Bonus or any relocation
benefits, and (iv) reduce the restrictions in the first sentence of Section 4(c)
and in Section 4(d) to twelve (12) months from termination. Notwithstanding the
foregoing, if the Company's making the COBRA payments under this Section 6(b)
would violate the nondiscrimination rules applicable to health plans or
self-insured plans under Section 105(h) of the Code, or result in the imposition
of penalties under the Patient Protection and Affordable Care Act of 2010 and
the related regulations and guidance promulgated thereunder (the "PPACA"), the
parties agree to reform this Section 6(b) in a manner as is necessary to comply
with the PPACA and the Code. The Employee shall be entitled to the amounts set
forth in this Section 6(b) only if she signs an agreement acceptable to the
Company that (i) waives any rights the Employee otherwise may have against the
Company and (ii) releases the Company from actions, suits, claims, proceedings
and demands related to the Employment Period and the termination of employment
(except for rights to benefits under the Benefit Plans or as may otherwise be
expressly provided in this Agreement). The Employee must sign and tender the
release as described above not later than sixty (60) days following the
Employee's last day of employment, or such earlier date as required by the
Company, and if the Employee fails or refuses to do so, the Employee shall
forfeit the right to such termination compensation as would otherwise be due and
payable. If the severance payments are otherwise subject to Section 409A of the
Code, they shall begin on the first pay period following the date that is sixty
(60) days after the Employee's employment terminates. If the payments are not
otherwise subject to Section 409A of the Code, they shall begin on the first pay
period after the release becomes effective. The initial salary continuation
payment shall include any unpaid salary continuation payments from the date the
Employee's employment terminated, subject to the Employee's executing and
tendering the release on the terms as set forth above. If the Employee's
employment is terminated by the Company after the expiration of two (2) years
following the Effective Date for any reason other than Cause, the Employee's
obligations under the first sentence of Section 4(c) and under Section 4(d)
shall terminate on the first anniversary of the date of termination.


(c) On termination of employment, Employee shall deliver all trade secret,
confidential information, records, notes, data, memorandum, and equipment of any
nature that are in Employee's possession or under Employee's control and that
are the property of the Company or relate to the business of the Company, and
Employee shall pay to the Company any amounts due and owning from Employee to
the Company as specified in this Agreement.


(d) Employee's obligations under Section 3(d) and Section 4 through Section 9 of
this Agreement shall survive the expiration or termination of this Agreement.
Employer shall have no obligation to make the payments set forth in Section 6(b)
above unless and until Employee has fully complied with Employee's obligations
under this Section 6.


Section 7.    Representations and Warranties.


(a) No Conflicts. Employee represents and warrants to the Company that Employee
is under no duty (whether contractual, fiduciary, or otherwise) that would
prevent, restrict, or limit Employee from fully




--------------------------------------------------------------------------------




performing all duties and services for the Company, and the performance of such
duties and services shall not conflict with any other agreement or obligation to
which Employee is bound.


(b) No Hardship. Employee represents and acknowledges that Employee's experience
and/or abilities are such that observance of the covenants contained in this
Agreement will not cause Employee any undue hardship and will not unreasonably
interfere with Employee's ability to earn a livelihood.


Section 8.     Alternative Dispute Resolution.


(a) Mediation. Employee and the Company agree to submit, prior to arbitration,
all unsettled claims, disputes, controversies, and other matters in question
between them arising out of or relating to this Agreement (including but not
limited to any claim that the Agreement or any of its provisions is invalid,
illegal, or otherwise voidable or void) or the dealings or relationship between
Employee and the Company ("Disputes") to mediation in Wichita, Kansas and in
accordance with the Commercial Mediation Rules of the American Arbitration
Association currently in effect. The mediation shall be private, confidential,
voluntary, and nonbinding. Any party may withdraw from the mediation at any time
before signing a settlement agreement upon written notice to each other party
and to the mediator. The mediator shall be neutral and impartial. The mediator
shall be disqualified as a witness, consultant, expert, or counsel for either
patty with respect to the matters in Dispute and any related matters. The
Company and Employee shall pay their respective attorneys' fee and other costs
associated with the mediation, and the Company and Employee shall equally bear
the costs and fees of the mediator. If a Dispute cannot be resolved through
mediation within ninety (90) days of being submitted to mediation, the parties
agree to submit the Dispute to arbitration.


(b) Arbitration. Subject to Section 8(a), all Disputes will be submitted for
binding arbitration to the American Arbitration Association on demand of either
party. Such arbitration proceeding will be conducted in Wichita, Kansas and,
except as otherwise provided in this Agreement, will be heard by one (1)
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. All matters relating to arbitration will
be governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by
any state arbitration law. The arbitrator will have the right to award or
include in his award any relief which he deems proper under the circumstances,
including, without limitation, money damages (with interest on unpaid amounts
from the date due), specific performance, injunctive relief, and reasonable
attorneys' fees and costs, provided that the arbitrator will not have the right
to amend or modify the terms of this Agreement. The award and decision of the
arbitrator will be conclusive and binding upon all parties hereto, and judgment
upon the award may be entered in any court of competent jurisdiction. Except as
specified above, the Company and Employee shall pay their respective attorneys'
fees and other costs associated with the arbitration, and the Company and
Employee shall equally bear the costs and fees of the arbitrator.


(c) Confidentiality. Employee and the Company agree that they will not disclose,
or permit those acting on their behalf to disclose, any aspect of the
proceedings under Section 8(a) and Section 8(b), including but not limited to
the resolution or the existence or amount of any award, to any person, firm,
organization, or entity of any character or nature, unless divulged (i) to an
agency of the federal or state government, (ii) pursuant to a court order, (iii)
pursuant to a requirement of law, (iv) pursuant to prior written consent of the
other party, or (v) pursuant to a legal proceeding to enforce a settlement
agreement or arbitration award. This provision is not intended to prohibit nor
does it prohibit Employee's or the Company's disclosures of the terms of any
settlement or arbitration award to their attorney(s), accountant(s), financial
advisor(s), or family members, provided that they comply with the provisions of
this
paragraph and the Company or Employee, as the case may be, shall be responsible
for any non­ compliance with this paragraph by persons to whom any such terms
have been disclosed pursuant to this sentence.


(d) Injunctions. Notwithstanding anything to the contrary contained in this
Section 8, the Company and Employee shall have the right in a proper case to
obtain temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction; provided, however, that the
Company and Employee must contemporaneously submit the Disputes for nonbinding
mediation under Section 8(a) and then for




--------------------------------------------------------------------------------




arbitration under Section 8(b) on the merits as provided herein if such Disputes
cannot be resolved through mediation.


Section 9.     General.


(a) Notices. All notices required or permitted under this Agreement shall be in
writing, may be made by personal delivery or facsimile transmission, effective
on the day of such delivery or receipt of such transmission, or may be mailed by
registered or certified mail, effective two (2) days after the date of mailing,
addressed as follows:


To the Company:


Spirit AeroSystems, Inc.
Attention: Sam Marnick, Senior Vice President/Chief Administration
Officer
3801 S. Oliver
P.O. Box 780008, Mail Code Kl5-19
Wichita, KS 67278-0008
Facsimile Number: (316) 523-8814


or such other person or address as designated in writing to Employee.


To Employee:


Stacy Cozad


at Employee's last known residence address or to such other address as
designated by Employee in writing to the Company.


(b) Successors. Neither this Agreement nor any right or interest therein shall
be assignable or transferable (whether by pledge, grant of a security interest,
or otherwise) by Employee or Employee's beneficiaries or legal representatives,
except by will, by the laws of descent and distribution, or inter vivos
revocable living grantor trust as Employee's beneficiaries. This Agreement shall
be binding upon and shall inure to the benefit of the Company, its successors
and assigns, and Employee and shall be enforceable by them and Employee's heirs,
legatees, and legal personal representatives. If Employee dies during the term
of this Agreement, the obligation to pay salary and provide benefits shall
immediately cease; and, absent actual notice of any probate proceeding, the
Company shall pay any compensation due for the period preceding Employee's death
to the following person(s) in order of preference: (i) spouse of Employee; (ii)
children of Employee eighteen years of age and over, in equal shares; (iii)
father, mother, sisters, and brothers, in equal shares; or (d) the person to
whom funeral expenses are due. Upon payment of such sum, the Company shall be
relieved of all fin1her obligations hereunder.


(c) Waiver, Modification, and Interpretation. No provisions of this Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in a writing signed by Employee and an appropriate
officer of the Company empowered to sign the same by the Board of Directors of
the Company. No waiver by either pru1y at any time of any breach by the pru1y
of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of Kansas; provided, however, that
the corporate law of the state of incorporation of the Company's parent shall
govern issues related to the issuance of shares of its common stock. Except as
provided in Section 8, any action brought to enforce or interpret this Agreement
shall be maintained exclusively in the state and federal courts located in
Wichita, Kansas.


(d) Interpretation. The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any
provision of this Agreement. No provision of this Agreement shall be interpreted
for or against any pru1y hereto on the basis that such party was the draftsman
of such provision;




--------------------------------------------------------------------------------




and no presumption or burden of proof shall arise disfavoring or favoring any
party by vit1ue of the authorship of any of the provisions of this Agreement.


(e) Counterparts. The Company and Employee may execute this Agreement in any
number of counterpru1s, each of which shall be deemed to be an original but all
of which shall constitute but one instrument. In proving this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.


(f)     Invalidity of Provisions. If a court of competent jurisdiction shall
declare that any provision of this Agreement is invalid, illegal, or
unenforceable in any respect, and if the rights and obligations of the Parties
to this Agreement will not be materially and adversely affected thereby, in lieu
of such illegal, invalid, or unenforceable provision the court may add as a
pru1of this Agreement a legal, valid, and enforceable provision as similar in
terms to such illegal, invalid, or unenforceable provision as is possible. If
such court cannot so substitute or declines to so substitute for such invalid,
illegal, or unenforceable provision, (i) such provision will be fully severable;
(ii) this Agreement will be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. The covenants contained in this Agreement shall each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of


Employee against the Company, predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of any of said
covenants.


(g) Entire Agreement. This Agreement (together with the documents expressly
referenced herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between the Company and Employee
and may not be changed except by a writing duly executed and delivered by the
Company and Employee in the same manner as this Agreement.


(h) Indemnity. The Company will indemnify Employee to the same extent the
Company indemnifies other comparable level executives of the Company consistent
with the Company's Certificate of Incorporation and Bylaws.


[Signature page follows.]


















































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.


SPIRIT AEROSYSTEMS, INC.






By:                


Name:                 


Title:                     
"Company"



/s/ Stacy Cozad
Stacy Cozad


"Employee"








































































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.








SPIRIT AEROSYSTEMS, INC.






By: /s/ Justin Welner            


Name: Justin Welner            


Title: Vice President, Human Resources & EHS


"Company"


/s/ Stacy Cozad
Stacy Cozad


"Employee"
    


